Citation Nr: 1120341	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-27 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on February 19, 2007.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the above-referenced Department of Veterans Affairs Medical Center (VAMC), the agency of original jurisdiction (AOJ) in this matter.  


FINDINGS OF FACT

1.  The care and services provided to the Veteran at a non-VA medical facility on February 19, 2007, were not authorized in advance and were not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

2.  A VA facility was feasibly available at the time of the private medical care on February 19, 2007.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred on February 19, 2007 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.1209 17.1000-1008 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  These changes, however, are not applicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, including for example those appeals involving the waiver of recovery of overpayment claims, because the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws affected by VCAA).  Similarly, the statute at issue in the current matter is not found in Chapter 17.

With regard to VA's duty to assist the Veteran, the Board notes that the development of medical evidence appears to be complete.  Unlike many questions subject to appellate review, the issue of whether the Veteran is entitled to reimbursement or payment of medical expenses, by its very nature, has an extremely narrow focus.  The facts underlying this case do not appear to be in dispute.  Here, the only evidence necessary to decide the claim revolves around what transpired on February 19, 2007.  This decision involves the medical records from that time period and the medical determination from the staff at the VAMC.  Thus, evidence which is necessary to decide the case is already of record and, as explained in further detail in the following decision, the outcome of the case is mandated by the relevant law and regulations.  Therefore, no amount of additional evidentiary development would change the outcome of the case.  Indeed, the Veteran does not assert that there is additional evidence to be obtained or that there is a request for assistance that has not been acted on.  The Board finds that the VA has complied with its duty to assist the Veteran with the development of the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the Board finds that no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Law and Analysis

The Veteran seeks reimbursement for the costs of private medical care received on February 19, 2007 for chest pain and cough.  At the time his established service-connected disabilities were posttraumatic stress disorder, rated as 100 percent disabling; diabetes mellitus, rated as 20 percent disabling; bronchitis, tinnitus, peripheral neuropathy of the left leg, and peripheral neuropathy of the right leg, each rated as 10 percent disabling; and hearing loss and penile deformity both rated as noncompensably disabling.  It is neither contended, nor suggested by the record, that the Veteran had any prior authorization from VA to receive the medical care he was provided on that date.  He asserts that the symptoms for which he sought treatment constituted a life-threatening medical emergency, as he believed he was having a heart attack.

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  The Board notes that both 38 U.S.C.A. §§ 1728 and 1725 were amended by the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  The changes made do not include any critical to the circumstances of this case.  

Generally, to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy the following three conditions:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

If any one of the foregoing requirements is lacking, the benefit sought may not be granted under 38 C.F.R. § 17.120.  See also 38 U.S.C.A. § 1728; Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, the emergency room treatment that the Veteran received on February 19, 2007, was not for a service-connected disability, but rather for nonservice-connected pleurisy, which was not associated with or aggravating an adjudicated service-connected disability.  However, because the Veteran has been found to be totally and permanently disabled due to his service-connected PTSD, he may be eligible for reimbursement or payment of the medical expenses related to the private treatment in February 2007 if the record establishes that such care or services were rendered in a medical emergency or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 C.F.R. § 17.120.

The relevant facts in this case are not in dispute.  Records from Jane Phillips Medical Center show that the Veteran presented to the emergency room on February 19, 2007, at approximately 2:46 pm with complaints of cough of 3-4 days duration and left-sided chest pain of at least one day.  The Veteran reported the onset of these symptoms as gradual and included other associated signs and symptoms such as chills, fever, lightheadedness, minimal shortness of breath, wheezing, and sore throat.  

On examination the Veteran was anxious and in mild to moderate distress.  His temperature was 36, pulse was 86, respirations were 18 and blood pressure was 135/98.  Examination was within normal limits with the exception of some rare rhonchi in the lungs.  The evaluation also included a typical laboratory work up and an EKG report that was within normal limits.  A chest X-ray showed mild pulmonary vascular congestion and mild increased interstitial lung markings.  The clinical assessment was pleurisy The Veteran was given the medications Toradol and Benadryl intravenously.  There was no indication that his symptoms had progressively worsened during his time in the emergency room.  He was discharged home the same day at 4:50 pm improved and in stable condition.  The Veteran was instructed to follow-up with his primary care physician in 5-7 days.  

In May 2007, a staff personnel at the Muskogee VAMC determined that the Veteran did not qualify for payment for the private treatment provided on February 19, 2007 because the cough had been present for 3-4 days and a layperson would not have perceived the condition as a medical emergency and VA facilities were feasibly available to provide the services.  A subsequent reconsideration of the claim by the VAMC in September 2007 upheld this decision, also concluding that a VA facility was feasibly available.  

The Veteran does not satisfy the above criteria.  There is no indication that the medical treatment he received on February 19, 2007, was for a medical emergency such that a VA facility was not feasibly available.  See Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (defining a medical emergency as a sudden, generally unexpected occurrence or set of circumstances demanding immediate action).  The regulations do not require that a veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need only be demonstrated that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 U.S.C.A. § 1728(c).  

In this case, upon seeking treatment at the private emergency room on February 19, 2007, the Veteran specifically informed the medical professionals that his cough had been present for 3-4 days and his chest pain for at least one day.  The Board has not overlooked the Veteran's assertion that he believed his symptoms were the signs of a heart attack, but there is no indication that his chest pain, which had been present for at least 24 hours, was a "sudden" occurrence demanding immediate action.  To the contrary, the Veteran's delay in seeking medical treatment indicates that he did not think that his condition required immediate action upon the initial onset of chest pain.  Moreover, his stated concern about a heart attack is not indicated in the non-VA records generated at the time of treatment. 

The Board finds no reasonable basis to conclude that the Veteran's chest pain (which had already been problematic for more than 24 hours) was of such a nature that a prudent layperson, possessing an average knowledge of health and medicine, would reasonably expect that delaying medical treatment in order to report to the nearest VA facility would have been hazardous to life or health.

That said, the Court has noted that, when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  See Swinney v. Shinseki, 23 Vet. App. 257, 265 (2009).  While the Veteran has consistently argued that his situation was a medical emergency, the medical records addressing the hospitalization treatment do not substantiate his allegations.  In keeping with the non-emergent nature of the problem, his only treatment consisted of intravenous medications that significantly improved his chest pain.  Although laboratory work was ordered, it appears that this was designed to ascertain the nature of the symptoms noted during evaluation.  In fact, the Veteran's symptoms improved within a relatively short period of time, and he was released in about two hours.  Although the Veteran needed medical treatment, the treatment was not required for an emergency situation.  

Review of the record does not otherwise indicate that an attempt to use VA facilities beforehand or to obtain prior VA authorization for the services required would have been unreasonable, unsound, unwise, or not practicable.  "Feasibly available" is not defined in the relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53, also for application, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA facility would not be feasibly available if there were evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  See 38 C.F.R. § 17.1002(c).  

During the course of the appeal the Veteran has essentially asserted that he was in acute pain and could not have made it to the VA facility because of the severity of his symptoms.  He indicated that his wife called the "VA number" and was directed to call 911.  However he did not call 911, but instead his wife took him to the nearest medical facility, which was 5 minutes away.  The Board recognizes that it is reasonable to assume that the Veteran would not want to travel a significant distance to the VAMC in order to be evaluated for chest pain.  However, an attempt to use VA facilities during the initial onset of symptoms would have been equally reasonable.  This is particularly so in light of the fact that he clearly reported the onset of this symptom at least one day prior to admission.  There is also no evidence that treatment had been or would have been refused.  In this case the Veteran had ample opportunity to contact the VAMC and obtain treatment or request authorization for private medical services.  He did neither.

Therefore, the Board must find that treatment provided to the Veteran on February 19, 2007 was not for a medical emergency, and that it would have been reasonably feasible to have obtained the same treatment at a VA facility.  38 C.F.R. § 17.120(b)(c).  See also 38 U.S.C.A. § 1728.  

In considering every possible theory of entitlement, the Board has considered whether reimbursement is warranted under the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in part at 38 C.F.R. §§ 17.1000 and 17.1002.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2010).

Again, there is simply no competent evidence that the Veteran's cough and chest pain constituted a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 U.S.C.A. § 1725(f)(1)(B).  

As stated previously, the medical evidence shows that the Veteran did not suffer from acute symptoms of sufficient severity that a prudent layperson could reasonably expect the absence of immediate medical attention would result in placing his health in serious jeopardy.  He contends that on February 19, 2007 he believed he was having a heart attack as he experienced a cough of several days duration and later developed chest pain.  The emergency room records from that day confirm that the Veteran had chest pain for at 24 hours prior to seeking treatment, and do not otherwise suggest that there was a severe increase in symptoms that would warrant emergency medical care.  Therefore, the Veteran's actions were not consistent with someone who believed their life or health was at risk. 

Because the Veteran does not meet one of the criterion under 38 C.F.R. § 17.1002, reimbursement for any amount is prohibited.  The Board need not go into whether the Veteran meets any of the other criteria, as the failure to meet one of them precludes payment.  

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses.  While the Board sympathizes with the Veteran's situation and the particular circumstances therein, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim, and it must be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on February 19, 2007 is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


